Citation Nr: 1804135	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  17-34 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a low back condition.

2.  Entitlement to service connection for a left hip condition.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service in the U.S. Navy from August 1981 to August 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied service connection for a left hip disability and reopened a previously denied claim for service connection for a low back disability but denied it on the merits.


FINDING OF FACT

In correspondence dated December 2017, the Veteran withdrew his claims for service connection for a left hip disability and reopening a previously denied claim for service connection for a low back disability.


CONCLUSION OF LAW

The criteria are met for withdrawal of the appeal for the issues of service connection for a left hip disability and reopening a previously denied claim for service connection for a low back disability.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.

Prior to the promulgation of a decision in this case, the Veteran, with the assistance of his representative, submitted a December 2017 statement indicating his intent to withdraw his claims of service connection for a left hip disability and reopening a claim for service connection for a low back disability.  Therefore, a "case or controversy" involving a pending adverse determination that the Veteran has taken exception to does not currently exist with respect to the above-listed issues.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).  Accordingly, the Board does not have jurisdiction to review the appeal for these claims, and they are dismissed.


ORDER

The appeal for service connection for a left hip disability is dismissed.

The appeal for reopening a previously denied claim for service connection for a low back disability is dismissed.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


